TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00303-CV



                                   Rosa Ena Cantu, Appellant

                                                 v.

                 Southern Insurance Company and Steve Dollery, Appellees


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
    NO. 053-21, HONORABLE CARSON TALMADGE CAMPBELL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint motion to dismiss this appeal. They state that they have

reached a settlement in this case and that appellant Rosa Ena Cantu no longer wishes to pursue this

appeal. Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.1.



                                              __________________________________________
                                              Melissa Goodwin, Justice
Before Justices Puryear, Goodwin, and Field

Dismissed on Joint Motion

Filed: January 7, 2016